DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1. 	The prior art, (U.S. PUBS No. 2021/0327340), teaches a micro LED transparent display, having a first display surface and a second display surface, which are opposite to each other, the micro LED transparent display comprising: a substrate, the first display surface and the second display surface located on two opposite sides of the substrate, respectively; a plurality of pixels arranged in arrays on the substrate, each of the pixels comprising a plurality of micro LEDs, and the micro LEDs electrically connected to the substrate; but is silent with respect to at least one grating layer disposed on the substrate, and the micro LEDs located between the at least one grating layer and the substrate; wherein lights generated from the micro LEDs of the pixels can be controlled by the at least one grating layer, and the lights partially penetrate through the first display surface and are partially reflected and penetrate through the second display surface.
2.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/16/22